In the United States Court of Federal Claims
                               OFFICE OF SPECIAL MASTERS
                                     Filed: July 5, 2022

* * * * * * * * * * * * * *                  *
CASEY HUMPHREYS, on behalf of                *
E.H., a minor,                               *       UNPUBLISHED
                                             *
               Petitioner,                   *       No. 17-983V
                                             *
v.                                           *       Special Master Dorsey
                                             *
SECRETARY OF HEALTH                          *       Decision Based on Stipulation;
AND HUMAN SERVICES,                          *       Measles, Mumps, and Rubella (“MMR”)
                                             *       Vaccine; Idiopathic Thrombocytopenia
               Respondent.                   *       (“ITP”).
                                             *
* * * * * * * * * * * * * *                  *

Mark T. Sadaka, Law Offices of Sadaka Associates, LLC, Englewood, NJ, for Petitioner.
Voris E. Johnson, U.S. Department of Justice, Washington, DC, for Respondent.

                             DECISION BASED ON STIPULATION1

        On July 21, 2017, Casey Humphreys (“Petitioner”), on behalf of E.H., a minor, filed a
petition in the National Vaccine Injury Compensation Program.2 Petitioner alleged that as a
result of a measles, mumps, and rubella (“MMR”) vaccine administered on July 10, 2015, E.H.
developed idiopathic thrombocytopenia (“ITP”). Petition at Preamble (ECF No. 1).

        On July 1, 2022, the parties filed a stipulation recommending an award of compensation
to Petitioner. Stipulation (ECF No. 99). Respondent denies that E.H. sustained an ITP Table

1
 Because this Decision contains a reasoned explanation for the action in this case, the
undersigned is required to post it on the United States Court of Federal Claims’ website in
accordance with the E-Government Act of 2002. 44 U.S.C. § 3501 note (2012) (Federal
Management and Promotion of Electronic Government Services). This means the Decision will
be available to anyone with access to the Internet. In accordance with Vaccine Rule 18(b),
Petitioner has 14 days to identify and move to redact medical or other information, the disclosure
of which would constitute an unwarranted invasion of privacy. If, upon review, the undersigned
agrees that the identified material fits within this definition, the undersigned will redact such
material from public access.
2
  The National Vaccine Injury Compensation Program is set forth in Part 2 of the National
Childhood Vaccine Injury Act of 1986, Pub. L. No. 99-660, 100 Stat. 3755, codified as amended,
42 U.S.C. §§ 300aa-1 to -34 (2012) (“Vaccine Act” or “the Act”). All citations in this Decision
to individual sections of the Vaccine Act are to 42 U.S.C. § 300aa.


                                                 1
injury; denies that any vaccine caused E.H.’s alleged ITP, or any other injury; and denies that
E.H.’s current condition is a sequelae of a vaccine-related injury. Id. at ¶ 6. Nevertheless, the
parties agree to the joint stipulation, attached hereto as Appendix A. The undersigned finds the
stipulation reasonable and adopts it as the decision of the Court in awarding damages, on the
terms set forth therein.

       The parties stipulate that Petitioner shall receive the following compensation:

           (1) A lump sum of $55,000.00 in the form of a check payable to Petitioner, Casey
               Humphreys, as guardian/conservator of E.H.’s estate, however, no payment
               shall be made until Petitioner provides Respondent with documentation
               establishing that she has been appointed as guardian/conservator of E.H.’s
               estate; and

           (2) A lump sum of $2,390.59,3 representing reimbursement of a Medicaid lien for
               services rendered to E.H. by the State of Arkansas, in the form of a check
               payable jointly to Petitioner and:

                        Arkansas Department of Health and Human Services
                       Division of Medical Services, Third Party Liability Unit
                                      P.O. Box 1437, Slot S-296
                                     Little Rock, AR 72203-1437
                             Re: Elijah Humphreys, Case No. 202003641

       This amount represents compensation for all damages that would be available under 42
U.S.C. § 300aa-15(a). Stipulation at ¶ 8.

      The undersigned approves the requested amount for Petitioner’s compensation.
Accordingly, an award should be made consistent with the stipulation.

       In the absence of a motion for review filed pursuant to RCFC Appendix B, the Clerk of
Court SHALL ENTER JUDGMENT in accordance with the terms of the parties’ stipulation.4

       IT IS SO ORDERED.

                                              s/Nora Beth Dorsey
                                              Nora Beth Dorsey
                                              Special Master


3
  This amount represents full satisfaction of any right of subrogation, assignment, claim, lien, or
cause of action the State of Arkansas may have against any individual as a result of any
Medicaid payments the State of Arkansas has made to, or on behalf of, E.H. as a result of his
alleged vaccine-related injury, under Title XIX of the Social Security Act, see § 15(g), (h).
4
 Pursuant to Vaccine Rule 11(a), entry of judgment is expedited by the parties’ joint filing of
notice renouncing the right to seek review.


                                                 2
               IN THE UNITED STATES COURT OF FEDERAL CLAIMS
                            OFFICE OF SPECIAL MASTERS
__________________________________________
                                            )
CASEY HUMPHREYS, on behalf of               )
E.H., a minor,                              )
                                            )
                    Petitioner,             )
                                            )   No. 17-983V (ECF)
v.                                          )   Special Master Dorsey
                                            )
SECRETARY OF HEALTH                         )
AND HUMAN SERVICES,                         )
                                            )
                    Respondent.             )
__________________________________________)

                                        STIPULATION

       The parties hereby stipulate to the following matters:

       1.     Casey Humphreys (“petitioner”), on behalf of her minor son, E.H., filed a petition

for vaccine compensation under the National Vaccine Injury Compensation Program, 42 U.S.C.

§§ 300aa-10 to -34 (the “Vaccine Program”). The petition seeks compensation for injuries

allegedly sustained following E.H.’s receipt of a measles-mumps-rubella (“MMR”) vaccine,

which vaccine is contained in the Vaccine Injury Table (the “Table”), 42 C.F.R. §100.3(a).

       2.     E.H. received the MMR vaccine on July 10, 2015. 1

       3.     The vaccine was administered within the United States.

       4.     Petitioner alleges that E.H. sustained the first symptom or manifestation of onset

of immune thrombocytopenic purpura (“ITP”) within the time period set forth in the Table for

the MMR vaccine, or alternatively that the MMR vaccine caused-in-fact E.H.’s ITP. Petitioner



       1
       On the same date, E.H. received Varicella, Hepatitis A, DTaP/Hib/IPV, and
pneumococcal conjugate vaccines.
further alleges that E.H. experienced the residual effects of his ITP for more than six months.

       5.      Petitioner represents that there has been no prior award or settlement of a civil

action for damages on E.H.’s behalf as a result of his condition.

       6.      Respondent denies that E.H. sustained an ITP Table injury; denies that any

vaccine caused E.H.’s alleged ITP, or any other injury; and denies that E.H.’s current condition

is a sequelae of a vaccine-related injury.

       7.      Maintaining their above-stated positions, the parties nevertheless now agree that

the issues between them shall be settled and that a decision should be entered awarding the

compensation described in paragraph 8 of this Stipulation.

       8.      As soon as practicable after an entry of judgment reflecting a decision consistent

with the terms of this Stipulation, and after petitioner has filed an election to receive

compensation pursuant to 42 U.S.C. § 300aa-21(a)(1), the Secretary of Health and Human

Services will issue the following vaccine compensation payments:

       A. A lump sum of $55,000.00 in the form of a check payable to petitioner, Casey
       Humphreys, as guardian/conservator of E.H.’s estate, however, no payment shall be made
       until petitioner provides respondent with documentation establishing that she has been
       appointed as guardian/conservator of E.H.’s estate; and

       B. A lump sum of $2,390.59, 2 representing reimbursement of a Medicaid lien for
       services rendered to E.H. by the State of Arkansas, in the form of a check payable jointly
       to petitioner and:




2
  This amount represents full satisfaction of any right of subrogation, assignment, claim, lien, or
cause of action the State of Arkansas may have against any individual as a result of any
Medicaid payments the State of Arkansas has made to, or on behalf of, E.H. as a result of his
alleged vaccine-related injury, under Title XIX of the Social Security Act, see 42 U.S.C. §
300aa-15(g), (h).




                                                  2
                       Arkansas Department of Health and Human Services
                      Division of Medical Services, Third Party Liability Unit
                                     P.O. Box 1437, Slot S-296
                                    Little Rock, AR 72203-1437
                            Re: Elijah Humphreys, Case No. 202003641

        Petitioner agrees to endorse this check to the Arkansas Department of Health and Human

        Services, Division of Medical Services.

The amounts above represent compensation for all damages that would be available to petitioner

under 42 U.S.C. § 300aa-15(a).

        9.      As soon as practicable after the entry of judgment on entitlement in this case, and

after petitioner has filed both a proper and timely election to receive compensation pursuant to

42 U.S.C. § 300aa-21(a)(1), and an application, the parties will submit to further proceedings

before the special master to award reasonable attorneys’ fees and costs incurred in proceeding

upon this petition.

        10.     Petitioner and her attorney represent that they have identified to respondent all

known sources of payment for items or services for which the Program is not primarily liable

under 42 U.S.C. § 300aa-15(g), including State compensation programs, insurance policies,

Federal or State health benefits programs (other than Title XIX of the Social Security Act

(42 U.S.C. § 1396 et seq.)), or entities that provide health services on a pre-paid basis.

        11.     Payments made pursuant to paragraph 8 and any amounts awarded pursuant to

paragraph 9 of this Stipulation will be made in accordance with 42 U.S.C. § 300aa-15(i), subject

to the availability of sufficient statutory funds.

        12.     The parties and their attorneys further agree and stipulate that, except for any

award for attorneys’ fees and litigation costs, the money provided pursuant to this Stipulation

will be used solely for the benefit of E.H., as contemplated by a strict construction of 42 U.S.C. §


                                                     3
300aa-15(a) and (d), and subject to the conditions of 42 U.S.C. § 300aa-15(g) and (h).

       13.     Petitioner represents that she presently is, or within 90 days of the date of

judgment will become, duly authorized to serve as guardian/conservator of E.H.’s estate under

the laws of the State of Arkansas. No payments pursuant to this Stipulation shall be made until

petitioner provides the Secretary with documentation establishing her appointment as

guardian/conservator of E.H.’s estate. If petitioner is not authorized by a court of competent

jurisdiction to serve as guardian/conservator of E.H.’s estate at the time a payment pursuant to

this Stipulation is to be made, any such payment shall be paid to the party or parties appointed by

a court of competent jurisdiction to serve as guardian/conservator of the estate of E.H. upon

submission of written documentation of such appointment to the Secretary.

       14.      In return for the payments described in paragraphs 8 and 9 of this Stipulation,

petitioner, in her individual capacity, and as legal representative of E.H., on behalf of herself,

E.H., and E.H.’s heirs, executors, administrators, successors or assigns, does forever irrevocably

and unconditionally release, acquit and discharge the United States and the Secretary of Health

and Human Services from any and all actions or causes of action (including agreements,

judgments, claims, damages, loss of services, expenses and all demands of whatever kind or

nature) that have been brought, could have been brought, or could be timely brought in the Court

of Federal Claims, under the National Vaccine Injury Compensation Program, 42 U.S.C. §

300aa-10 et seq., on account of, or in any way growing out of, any and all known or unknown,

suspected or unsuspected personal injuries to or death of E.H.. resulting from, or alleged to have

resulted from, the vaccinations administered to E.H. on or about July 10, 2015, as alleged by

petitioner in a petition for vaccine compensation filed on or about July 21, 2017, in the United

States Court of Federal Claims as petition No. 17-983V.


                                                  4
       15.     If E.H. should die prior to entry of judgment, this agreement shall be voidable

upon proper notice to the Court on behalf of either or both of the parties.

       16.     If the special master fails to issue a decision in complete conformity with the

terms of this Stipulation, or if the Court of Federal Claims fails to enter judgment in conformity

with a decision that is in complete conformity with the terms of this Stipulation, then the parties’

settlement and this Stipulation shall be voidable at the sole discretion of either party.

       17.     This Stipulation expresses a full and complete negotiated settlement of liability

and damages claimed under the National Vaccine Injury Act of 1986, as amended, except as

otherwise noted in paragraph 9 above. There is absolutely no agreement on the part of the

parties hereto to make any payment or to do any act or thing other than is herein expressly stated

and clearly agreed to. The parties further agree and understand that the award described in this

Stipulation may reflect a compromise of the parties’ respective positions as to liability and/or

amount of damages, and further, that a change in the nature of the injury or condition or in the

items of compensation sought, is not grounds to modify or revise this agreement.

       18.     This Stipulation shall not be construed as an admission by the United States or the

Secretary of Health and Human Services that the any vaccine caused E.H.’s alleged ITP injury,

or any other injury or condition.

       19.     All rights and obligations of petitioner hereunder shall apply equally to

petitioner’s heirs, successors and/or assigns as legal representatives of E.H.

                                     END OF STIPULATION

/
/
/
/
/


                                                  5